INTERNATIONAL DISTRIBUTION AGREEMENT


This agreement is effective on the 19th day of March, 2007, between OmniReliant
Holdings Corporation., a company incorporated in Nevada (“Company”) and Reliant
International Media, LLC (“Representative”), a Florida limited liability
corporation.


WHEREAS, the Company is the owner of all rights to manufacture and distribute
certain products (the “Products”) identified in Exhibit A hereto which it wishes
to market via all channels of distribution and any and all forms of retail
distribution, including, but not limited to retail chains, specialty shops and
internet sales (“Distribution Channels”) and whereas Representative has the
ability to assist the Company in presenting the Products to various Distribution
Channels only in the United Kingdom (UK), Japan and Korea.


NOW THEREFORE, in consideration of the mutual promises contained herein the
parties agree as follows:


1. The Company hereby grants the Representative the exclusive right to represent
the Company with respect to sales of the Products through the Distribution
Channels. The Products covered by this Agreement shall include any and all
Products marketed by Company under Kathy Hilton name, likeness or brand
excluding all perfume and perfume related products.


2. In consideration for providing these services, the Company shall pay a
royalty to Representative (or Representatives’ nominee) with respect to the sale
of all units of the Products sold by the Company through the Distribution
Channels at the rate of ten percent (10%) of the Company's gross revenues,
exclusive of shipping, handling, taxes, and duties. Such commission shall be
paid to the Representative within thirty (30) days of the Company's receipt of
payment from one of the Distribution Channels, accompanied by a copy of the
Purchase Order(s) issued by the respective Distribution Channel describing the
Products on which such commissions shall be payable to Representative. Any
Products that are returned by the respective Distribution Channel to the Company
shall not result in any commission payable to Representative.


3. The commissions payable to Representative shall continue to be paid
throughout the period under which Representative is willing and able to provide
any of the services described hereunder and the Company derives revenue from the
sale of Products through any of the Distribution Channels for the Product(s) The
Term of this Agreement shall also be concurrent with the term and any extensions
of the Company’s agreement with KRH Licensing Company, LLC and Kathy Hilton.


4. The Company represents, warrants and covenants to Representative that all
information provided in writing or on tape to Representative by the Company
relating to the Products is and will be true and correct, including without
limitation all written information regarding the effectiveness, quality,
characteristics or fitness of the Products or the results that may be obtained
from their use, and will be of consistent kind and quality, and will be
merchantable; and all Products sold by the Company to or through Representative
will be safe and appropriate for the purpose for which goods of that kind are
normally used. The Company shall defend, indemnify and hold harmless
Representative and its subsidiaries, affiliates, sub-distributors and
sub-licensees and their respective officers, directors, shareholders, employees,
licensees, agents, successors and assigns from and against any and all
liabilities and expenses whatsoever, including without limitation, claims,
damages, judgments, awards, settlements, investigations, costs and reasonable
legal fees, which any of them may incur or become obligated to pay as a result
of (i) the sale or use of the Products, including product liability claims, (ii)
the use of the Company's trademarks or the Company’s artwork, or (iii) the
breach by the Company of any of its representations, warranties, covenants or
obligations under this Agreement.


5. This agreement may be signed in counterpart and facsimile signatures shall be
accepted as originals. The validity of this Agreement and the rights,
obligations and relations of the parties hereunder shall be construed and
determined under and in accordance with the laws of the State of Florida therein
as applied to contracts to be performed in Florida between Florida residents;
provided, however, that if any provision of
 
 
1

--------------------------------------------------------------------------------

 
 
this Agreement is determined by a court of competent jurisdiction to be in
violation of any applicable law or otherwise invalid or unenforceable, such
provision shall to such extent as it shall be determined to be illegal, invalid
or unenforceable under such law be deemed null and void, but this Agreement
shall otherwise remain in full force. Suit to enforce any provision of this
Agreement, or any right, remedy or other matter arising therefrom, will be
brought exclusively in the state or federal courts located in Hillsborough
County, Florida. Client agrees and consents to venue in Hillsborough County,
Florida and to the in personam jurisdiction of the aforementioned courts. This
Agreement (including the Exhibit(s)) contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between them. Each party has executed this
Agreement without reliance upon any promise, representation or warranty other
than those expressly set forth herein. No amendment of this Agreement shall be
effective unless written and signed by both parties.


IN WITNESS WHEREOF this agreement has been executed and is effective as of the
day and year first above written.


Omni Reliant Holdings Corp.
Reliant International Media, LLC
           
/s/ Chris Phillips
/s/ Tim Harrington
Signature
Signature
   
Chris Phillips
Tim Harrington
CEO
President







 
2

--------------------------------------------------------------------------------

 